DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8, 12, 13, 15, 16, 18-20 and 26-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Examiner advises that Applicant thoroughly review each and every limitation of every claim for antecedent basis issues as numerous elements remain inconsistently referred to throughout the claim set, thus creating numerous antecedent basis issues that render the claims indefinite.  For example-

Claim 26 recites the limitations "said variable speed AC motors” and “said AC motors” (multiple instances).  There is insufficient antecedent basis for these limitations in the claim. 
Claim 26 recites the limitation "said screening unit" (ln. 9 from bottom).  There is improper antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "drive springs".  There is improper antecedent basis for this limitation in the claim as Applicant has already introduced multiple types of drive springs.
Claim 8 recites the limitation "a vibration drive isolation assembly".  There is improper antecedent basis for this limitation in the claim as Applicant has already defined this element in base claim 26.
Claim 8 recites the limitation "said vibrating screening unit".  There is improper antecedent basis for this limitation in the claim.  It should read “said vibrating screen unit” as claim 8 depends from claim 26.
Claim 12 recites the limitation "plurality of isolation springs".  There is improper antecedent basis for this limitation in the claim as Applicant.  The language “said” or “the” should be present.
Claim 12 recites the limitation "said plurality of drive springs".  There is improper antecedent basis for this limitation in the claim as Applicant has already referred to this feature as “said drive springs”.
Claim 13 recites the limitation "a pair of three phase, A-C squirrel cage vibratory motors".  There is improper antecedent basis for this limitation in the claim as Applicant has already introduced motor elements in base claim 26, thus it is unclear if these are additional motor elements, or otherwise.

Claims 27 and 28 recites the limitation "intermediate base member", but this limitation appears redundant with the “counterbalance member” defined in the base claim. Thus, the scope of the claims is indefinite.
Claim 27 recites the limitation "a plurality of vertical coil springs", but this limitation appears redundant with the springs defined in base claim 26.  Thus, the scope of the claims is indefinite.
Claim 28 recites the limitation "a plurality of said AC motors”, but this limitation appears redundant with the motors defined in base claim 26.  Thus, the scope of the claims is indefinite.
Claim 29 recites the limitation "said AC motors".  There is improper antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "said steel coil drive springs".  There is improper antecedent basis for this limitation in the claim.
Regarding claim 29, the parenthetical language (e.g.,  “(induced conveying) or (induced vertical flow)” is unclear as it is unclear if Applicant is attempting to define an additional meaning, or otherwise. 
Claim 30 recites the limitation "said AC motors".  There is improper antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "wherein resonance or natural frequency sub-resonant tunes" is non-sensical and thus indefinite. 
Claim 32 recites the limitations "a steel coil drive springs” and “a plurality of flat bar stabilizers, but these limitations appears redundant with elements defined in base claim 26.  Thus, the scope of the claims is indefinite.

Claim 32 recites the limitation “said AC the motor”.  There is improper antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "said alternating current (AC) motors".  There is improper antecedent basis for this limitation in the claim.  Applicant has already established this element as “said variable speed alternating current (AC) motors”.

Further, regarding claims 26 and 33, Applicant’s claims a “vibrating screen feeder unit” that is inconsistent with the specification and thus indefinite.  For example, claims 26 and 33 include an input hopper, but a hopper is defined as a separate element within Applicant’s specification (see e.g., Spec. p. 15+ defining “storage bin 8” as feeding a “vibrating screening feeder unit 10”).
Further, Claim 26 introduces both “programmable controller” and “electrical control” elements (p. 18, 19, 22-24).  These elements appear to be the same element within Applicant’s specification thus it is unclear how the claims can define these elements as separate.  Further, claim 5 introduces a variable speed motor controller that also appears redundant with the other controller elements, thus further rendering Applicant’s claims indefinite.  Applicant must clarify if these are the same controller elements, or otherwise. Claims 15, 16, 18-20 and 33 are similarly flawed.  Applicant must clarify what element is controlling the vibration of the motors in the claimed invention as it is currently not clear from the claims, even in light of the specification, as multiple elements seem to perform the same function but are not taught as functioning together within the specification (see e.g., US 2018/0193880 and para. 90-92, 106, 120 defining electrical control/control circuit that controls speed of vibratory motors by variable voltage or frequency inverter; para. 96-97 teaching programmable motor controller that varies motor speed and para. 100-101 teaching a variable speed motor control).
cautions that multiple species are subject to a lack of unity of invention in a subsequent Office Action if not removed. 
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.   In particular, each element must be properly introduced and consistently referred to throughout the claim set.  Indeed, as noted above, the claim sets have multiple elements that have been inconsistently referred to (e.g.., drive springs or motors) and that have overlapping functions (e.g., controller elements), thus making the scope of the claimed invention indefinite and difficult to examine.

Response to Arguments
Applicant’s arguments that the amended claim features resolved the outstanding indefiniteness issues are unpersuasive in view of the reformulated rejections set forth above.  Moreover, Applicant’s amendment and remarks were unresponsive to critical issues previously noted.  In particular, Examiner noted:
Further, Claim 26 introduces both “programmable controller” and “electrical control” elements (p. 18, 19, 22-24).  These elements appear to be the same element within Applicant’s specification thus it is unclear how the claims can define these elements as separate.  Further, claim 5 introduces a variable speed motor controller that also appears redundant with the other controller elements, thus further rendering Applicant’s claims indefinite.  Applicant must clarify if these are the same controller elements, or otherwise. Claims 15, 16, 18-20 and 33 are similarly flawed.  Applicant must clarify what element is controlling the vibration of the motors in the claimed invention as it is currently not clear from the claims, even in light of the specification, as multiple elements seem to perform the same function but are not taught as functioning together within the specification (see e.g., US 2018/0193880 and para. 90-92, 106, 120 defining electrical control/control circuit that controls speed of vibratory motors by variable voltage or frequency inverter; para. 96-97 teaching programmable motor controller that varies motor speed and para. 100-101 teaching a variable speed motor control).



Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 17, 2021